Per Curiam:
The order should be modified by allowing an oral examination of the witnesses at the expense of the appellant, provided notice of election to conduct an oral cross-examination be served upon the respondent within ten days, in which case respondent may within five days thereafter, serve notice of election to conduct an oral direct examination at respondent’s expense; and as thus modified affirmed, with ten dollars costs and disbursements to respondent. Present — Clarke, P. J., Scott, Page, Davis and Shearn, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Order to be settled on notice.